 Case 3:20-cr-02150-JLS Document 22 Filed 10/14/20 PageID.36 Page 1 of 1



1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,               CASE NO.: 20-cr-02150-JLS
11                     Plaintiff,            Hon. Janis L. Sammartino
12         v.
13   LEWIS ANDREW GARCIA,                    ORDER
14                     Defendant.
15
16          Pursuant to the joint motion filed, IT IS HEREBY ORDERED that the
17   Motion Hearing/Trial Setting currently set for October 16, 2020, be continued to
18   November 20, 2020 at 1:30 p.m., before Honorable Janis L. Sammartino.
19          Time will be excluded under the Speedy Trial Act, 18 U.S.C. §
20   3161(h)(1)(D).
21          SO ORDERED.
22
23   Dated: October 14, 2020
24
25
26
27
28
